Case 17-40202     Doc 47    Filed 01/07/19 Entered 01/07/19 10:21:15        Desc Main
                              Document     Page 1 of 1



                   UNITED STATES BANKRUPTCY COURT
                      DISTRICT OF MASSACHUSETTS

 In re                           )                Case No. 17-40202 – CJP
                                 )
 David Dipadua                   )                Chapter 13
                                 )
                                 )
                 Debtor.         )
 ________________________________)


              ASSENTED TO MOTION TO CONTINUE HEARING DATE ON
         U.S. BANK TRUST NATIONAL ASSOCIATION’S MOTION FOR RELIEF

 NOW COMES Richard D. Smeloff, Counsel to David Dipadua and Stephanie
 Babin, Counsel to U.S. Bank Trust National Association in the above captioned
 matter and moves this Honorable Court to continue the hearing on the Motion for
 Relief (Doc #41) which is currently scheduled for January 8, 2019 for fourteen
 (14) days.

 In support of this motion, parties require additional time to come to a resolution.


 Dated: January 7, 2019


 Respectfully submitted,


 /s/ Richard D. Smeloff                       /s/ Stephanie Babin
 Richard D. Smeloff                           Stephanie E. Babin
 Smeloff & Associates                         Sassoon & Cymrot, LLP
 500 Granite Ave                              84 State Street
 3rd Floor                                    Boston, MA 02109
 Milton MA 02186                              (617) 720-0099
 (617) 690-2124                               BBO# 689167
 BBO# 567869
